Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination which found him guilty of smuggling and possessing a weapon after a five-inch piece of sharpened plexiglás was alleged to have been found among his legal papers. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge imposed was refunded to petitioner. Accordingly, petitioner has received all the relief to which he is entitled and this matter is dismissed as moot (see Matter of Ortiz v Fischer, 71 AD3d 1244 [2010]; Matter of Burse v Bezio, 69 AD3d 1068 [2010]).
Cardona, P.J., Spain, Rose, Kavanagh and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.